DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s Request for Continued Examination filed December 23, 2020. Claims 1, 3, 4, 7-14, 16, 18, 19, 21-23 and 25-27 are pending. Claims 21-23 and 25-27 are withdrawn from examination. Claim 27 is withdrawn from examination because the elected SEQ ID NO:1 does not contain the elected N-terminal plastid transit peptide SEQ ID NO:41. Claims 1, 3, 4, 7-14, 16, 18 and 19, directed to SEQ ID NO:1, are examined in the instant application. Additionally, because SEQ ID NO:1 is free of the prior art, SEQ ID NO:6 from the Markush grouping is selected for examination. Accordingly, SEQ ID Nos. 1 and 6 are examined in the instant application.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Rejections - 35 USC § 112(b)
2. 	Claims 1, 3, 4, 7-14, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites 98% and 95% to SEQ ID Nos. 43 and 45. It is unclear which % sequence identity is the desired claim limitation.

	In claims 1 and 7, the metes and bounds of “the N-terminal plastid peptide sequence” are unclear. It is unclear where the sequence begins and ends. If it is present in SEQ ID NOs.1 and 6, where does it begin and end? Moreover, the specification does not recite “N-terminal plastid peptide sequence”. Does Applicant mean “N-terminal plastid transit peptide”?
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(a)
3. 	Claims 1, 3, 4, 7-14, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Firstly, the N-terminal plastic peptide sequences are not recited for SEQ ID Nos. 1 and 6. The specification discloses plastid transit peptides having SEQ ID Nos. 41 and 42, however, the claims are not limited to these sequences, and neither SEQ ID NO:1 nor SEQ ID NO:6 contains either of these peptides. Absent a disclosure of their structures, one skilled in the art cannot make amino acid substitutions to an undisclosed N-terminal plastid peptide sequence or generate functional fragments lacking said sequence without undue experimentation. 

Thirdly, 98% sequence identity to SEQ ID NOs:1 and 6 is not enabled because it encompasses unspecified substitutions, deletions, additions, and combinations thereof anywhere within the sequence, so long as it encodes an arogenate dehydrogenase (ADH) polypeptide and maintains at least 50% of its ADH activity in the presence of 10µM tyrosine. Applicant provides no guidance as to how to readily identify operable embodiments without resorting to random trial and error to determine which sequences within said 98% sequence identity genus would have said activity. The specification states that Beta vulgaris has two ADH enzymes (p. 33), both are plastid localized (p. 34), only BvADHα expression is correlated with betalain biosynthesis (p. 34), and BvADHα but not BvADHβ exhibits relaxed sensitivity to tyrosine (p. 35). SEQ ID Nos. 1 and 6 are BvADHα polypeptides. Neither the state of the art nor Applicant’s disclosure teaches region(s) which must be conserved for functional activity. While one skilled in the art can readily make mutations to a sequence encoding SEQ ID NO:1 or 6, further guidance is needed as to what mutations would retain its functional activity. Applicant provides no working example of mutant sequences within the 98%sequence identity scope. It is highly unpredictable that deleting or mutating 2% anywhere within a sequence encoding SEQ ID NO:1 (398 amino acids) or SEQ ID NO:6 (346 amino 
	Fourthly, SEQ ID NO:6 does not appear to be a complete protein sequence, because it does not have a methionine at position 1, which is the encoded amino acid of the initiation codon. Applicant does not disclose that SEQ ID NO:6 is a full-length protein sequence. Neither Applicant’s disclosure nor the working examples shows that SEQ ID NO:6 has ADH activity. The specification does not indicate which region of SEQ ID NO:6 is necessary for ADH activity. Moreover, one skilled in the art cannot predict the structure of the complete protein from the disclosure of a protein fragment. Thus, one skilled in the art cannot make and use a protein sequence which does not have functional activity without undue experimentation.
Applicant traverses primarily that the inventors identified several single nucleotide polymorphisms (SNPs) in the aligned ADH polynucleotide sequences (Fig. 5) but note that "only a few of them affected the amino acid sequences and were within and near the N-terminal signal peptide of BvADHα" (p. 36, lns. 8-16 of the Specification). Applicant argues that making variants is also described in the specification. 
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. The claims are not limited to naturally occurring variants, SNPs, or mutations to any particular region of the sequences. While one skilled in the art can . 
4. 	Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Applicant is invited to point to the originally filed disclosure where support for “the polypeptide may only comprise amino acid substitutions within the N-terminal plastid peptide sequence” can be found. Absent of support, Applicant is required to cancel the new matter in response to the instant Office action.
5 	Claims 1, 3, 4, 7-14, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant’s disclosure is as set forth above. Sequences having 98% sequence identity to SEQ ID Nos. 1 and 6 that maintain at least 50% of its ADH activity in the presence of 10µM tyrosine lack adequate written description because while one skilled in the art can readily generate a population of sequences having 98% sequence identity to SEQ ID 
	SEQ ID NO:6 lacks adequate written description because it does not appear to be a full-length protein sequence. As stated above, SEQ ID NO:6 does not begin with a Methionine, which is the amino acid encoded by the initiation codon. SEQ ID NO:6 appears to be a protein fragment. One skilled in the art cannot predict the structure of the full-length sequence from the disclosure of a partial sequence. Accordingly, the structure of the full-length protein comprising SEQ ID NO:6 is not adequately described.
	For the above reasons, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
	Applicant traverses primarily that the specification provides an alignment of ADHα sequences showing conserved amino acids and provides direction in the specification at least at page 13 regarding the ability to use these alignments to generate targeted mutations.

	Applicant’s traversal have been considered but are deemed unpersuasive for the following reasons. The claims are not limited to the naturally occurring variants in the Figures. The claims encompass both naturally occurring and synthetic variants. The claims are not limited to mutations in the N-terminal plastid transit peptide, which the sequence alignments primarily show. Moreover, SEQ ID NO:1 has 71% sequence identity to SEQ ID NO:6. Thus, these sequences do not appear to be sufficiently conserved to allow one skilled in the art to predict mutations that would retain their ADH functional activity.
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohm et al. (Nature, Vol. 505, pp. 546-549, 2014 (Applicant’s IDS)) in light of Dohm et al. (UniProt Database, Acc. No. A0A0K9QIW7, Nature, 505: 546-549, 2014 (U)). Dohm teaches a sequence encoding a polypeptide having 100% sequence identity to SEQ ID NO:6 (see UniProt sequence alignment, Result 2). The sequence appears to be codon-optimized for expression in its natural host plant cell (Spinacea oleracea). Accordingly, the claimed invention is anticipated by the prior art.
Remarks

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663